Case 1:21-cv-00037-JAW Document 11 Filed 03/22/21 Page 1 of 1           PageID #: 25




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE



SUSAN THOMS,                                 )
    Plaintiff                                )
                                             )
v.                                           )      1:21-cv-00037-JAW
                                             )
                                             )
AHOLD DELHAIZE USA, INC.,                    )
   Defendant                                 )


                                   JUDGMENT

      Pursuant to the Order, issued on March 18, 2021, by U.S. District Judge John A.

Woodcock, Jr.;

      Judgment of dismissal without prejudice is hereby entered.

                                                    CHRISTA K. BERRY
                                                    Clerk of Court

                                      By:
                                                    /s/ Teagan Snyder
                                                    Deputy Clerk

Dated this 22nd day of March, 2021
